       Case 2:19-cv-01171-JTM-KWR Document 75 Filed 05/27/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


KEVIN M. QUATREVINGT                                          CIVIL ACTION

V.                                                            NO. 19-1171 “H”(4)

JEFF LANDRY ET AL

                   NOTICE OF SCHEDULING CONFERENCE

     **The parties must call in to the conference at (877) 411-9748
                   and enter Access code 7562821**

        A SCHEDULING CONFERENCE is set, BY TELEPHONE, for June 11,
2020 at 11:00 a.m. for the purpose of selecting a trial date and pre-trial deadlines.
        Plaintiff, Kevin M. Quatrevingt, and counsel for defendant, Warren
Montgomery, are to participate by calling in to the conference call number listed
above and entering the access code when prompted. The Court's case manager will
join the call as the host once all parties are on the line.



                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE

                                           Issued for the Court:

                                           By: Erin Mouledous
                                               Case Manager
                                               (504) 589-7695




                                        NOTICE
     Case 2:19-cv-01171-JTM-KWR Document 75 Filed 05/27/20 Page 2 of 2



COUNSEL ADDING NEW PARTIES SUBSEQUENT TO THE MAILING OF THIS
NOTICE SHALL NOTIFY SUCH NEW PARTY TO APPEAR AS REQUIRED BY
THIS NOTICE.




               IMPORTANT NOTICE TO COUNSEL

COUNSEL WILL BE REQUIRED TO ANSWER THE
FOLLOWING QUESTIONS REGARDING DISCLOSURE AT THE
CONFERENCE:

1.   Have all parties completed your Rule 26(a)(1) mandatory
     initial disclosures?

2.   Have all parties stipulated that initial disclosures under Rule
     26(a)(1) will not be made in this case?

3.   Do any of the parties object to making Rule 26(a)(1) initial
     disclosures in this case? *

*WRITTEN OBJECTIONS MUST BE FILED THREE WORKING
DAYS PRIOR TO THE SCHEDULING CONFERENCE.
